Sognier, Judge.
This is the second appearance of this adoption proceeding in our court. In Baker v. Nicholson, 158 Ga. App. 267 (279 SE2d 717) (1981), we remanded the case to the trial court for a finding regarding justifiable cause for appellant father’s failure to support or communicate with his children prior to the termination of his parental rights. On remand the trial court exercised its discretion and found no justifiable cause for appellant’s failure to support or communicate with his children despite the fact that appellant was *499incarcerated for two years preceding the initiation of adoption proceeding by the children’s stepfather.
Decided March 3, 1982.
James C. Bonner, Jr., Christopher J. Hamilton, Maureen A. Cahill, Thomas J. Killeen, for appellant.
Thomas E. Shanahan, for appellees.
The trial court found that the adoption was in the children’s best interest. In view of our Supreme Court’s decision in Chandler v. Cochran, 247 Ga. 184 (275 SE2d 23) (1981) and this court’s recent decision in Kirkland v. Lee, 160 Ga. App. 446 (287 SE2d 365) (1981) and Curtis v. Jones, 160 Ga. App. 904 (1982), we must affirm the trial court.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.